                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

PAMELA SUE BALDWIN,                          )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 17-cv-957-JPG-CJP
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Joint Motion to Award Attorney Fees and

Expenses. (Doc. 27).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $5,425.00 for attorney fees and $19.86 for expenses, for

a total of $5,444.86.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses (but not costs) that may

have been payable to plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412.



                                         1
      Defendant’s Joint Motion to Award Attorney Fees and Expenses (Doc. 27) is

GRANTED. The Court awards plaintiff Pamela Sue Baldwin the sum of $5,425.00

(five thousand four hundred twenty-five dollars) for attorney fees and $19.86

(nineteen dollars and eighty-six cents) in expenses, for a total of $5,444.86 (five

thousand four hundred forty-four dollars and eighty-six cents) pursuant to the

Equal Access to Justice Act. These funds shall be payable to plaintiff, per Astrue

v. Ratliff, 560 U.S. 586 (2010).      However, in accordance with the parties’

agreement, any part of the award that is not subject to set-off to pay plaintiff’s

pre-existing debt to the United States shall be made payable to plaintiff’s attorney

pursuant to the EAJA assignment previously executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:    November 13, 2018.



                                      s/ Clifford J. Proud
                                      CLIFFORD J. PROUD
                                      U.S. MAGISTRATE JUDGE




                                         2
